ORDER
PER CURIAM.
Clayton Eugene Rockhold (Husband) appeals from the trial court’s Judgment and Decree of Dissolution of Marriage (judgment) to the extent it awarded Lenna L. Rockhold a greater portion of the marital property and directed Husband to pay the parties’ marital debts.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).